United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2154
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Jeffrey C. Schultz

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: November 16, 2012
                            Filed: November 30, 2012
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Jeffery Schultz directly appeals the sentence the District Court1 imposed after
he pleaded guilty to a drug charge. His counsel has filed a brief under Anders v.

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
California, 386 U.S. 738 (1967), challenging the court’s classification of Schultz as
a career offender. Schultz has filed a pro se supplemental brief raising issues related
to his career-offender classification, the reasonableness of his sentence, and the
effectiveness of his counsel.

       Upon careful review of the issues raised, we conclude that the District Court
did not err in classifying Schultz as a career offender based upon two qualifying prior
convictions. See U.S.S.G. § 4A1.2(e)(1) (instructing that in computing criminal
history, count any prior prison sentence exceeding one year and one month that
resulted in the defendant being incarcerated within fifteen years of commencement
of the instant offense); see also United States v. Adams, 509 F.3d 929, 931 (8th Cir.
2007) (noting that a district court’s interpretation and application of Guidelines is
reviewed de novo and its findings of fact are reviewed for clear error). We conclude
that Schultz’s sentence is not unreasonable. See United States v. Feemster, 572 F.3d
455, 460-62 (8th Cir. 2009) (en banc) (describing appellate review of sentences). To
the extent Schultz asserts a claim of ineffective assistance of counsel, we decline to
address that claim on direct appeal because it would be addressed more appropriately
in a 28 U.S.C. § 2255 proceeding. See United States v. McAdory, 501 F.3d 868,
872-73 (8th Cir. 2007) (noting that appellate court ordinarily defers
ineffective-assistance claim to § 2255 proceedings).

      Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                         -2-